DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. [US 2019/0339624].
The applied reference has a common inventors and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
For claims 1, 10, 11, 13, and 14, Yoshida teaches a lithographic apparatus (see Fig. 1) for performing position control of a stage by imparting a feedforward operation amount to a stage having a substrate or a stage having a mask and 
a control device (120) for performing position control of a control target by imparting a feedforward operation amount to the control target, comprising: 
at least one processor or circuit configured to function as a determination unit configured to determine whether or not a target time for continuing the control using the feedforward operation amount exceeds a predetermined time (control device 120 determines whether the elapsed time obtained in step S41 is equal to or larger than a threshold, see Fig. 9 and [0068]), and 
a correction unit configured to correct the feedforward operation amount to be damped toward an end of the target time in a case where it is determined by the determination unit that the target time has exceeded the predetermined time (step S43, the control device 120 updates the FF manipulated value by newly determining the FF manipulated value, see [0068] and Fig. 9); and
 a process of processing the substrate on which the pattern is formed, wherein an article is manufactured from the processed substrate (see [0071]).
For claim 12, Yoshida teaches the target time is determined based on at least one of exposure amount (exposure process, see [0067]) and alignment setting.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The previously cited prior art fails to teach “the correction unit corrects the feedforward operation amount to be damped according to a length of the feedforward operation amount, the predetermined time is determined according to an upper limit time during which the control using the feedforward operation amount can be continued, the correction unit is able to change at least one of a damping start point, a damping rate, and a damping amount of the feedforward operation amount, and the feedforward operation amount is obtained by acquiring a measurement result of an output response of the control target when a first operation amount is imparted to the control target and calculating a second operation amount based on a relationship between the first operation amount and the measurement result of the output response,” as recited in claims 2-4 and 7. Claims 5, 6, 8, and 9 depend therefrom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882